Luke, J.
I concur in the judgment of reversal in this case, but I cannot agree to the ruling announced in the first headnote; for, in my opinion, that ruling is, under the particular facts of the in*4stant case, equivalent to a holding that one can be legally convicted of selling the same liquor which he has been found not guilty of possessing. Such a conviction would be void for repugnancy. Indeed, the Supreme Court has settled this question in the recent case of Kuck v. State, 149 Ga. 191, 193 (99 S. E. 622, 623), where it is ruled that, “the offense of selling, which contemplates delivery within the meaning of the prohibition statutes as the culminating feature of the sale (Cureton v. State, 136 Ga. 91, 70 S. E. 786, and cit.), could not be committed without having, controlling, or possessing liquors.” 'It is true that in that case there were two counts, one charging the defendant with selling liquors, and the other with possessing liquors, whereas in this case we are considering two indictments, one charging the defendant with having and possessing liquors, and the other with selling liquors, but, to my mind, this is a distinction without a real difference, for it is the settled law of this State that where an indictment is drawn in two counts, each count must be as complete as if there were but one count in the indictment.